Citation Nr: 1600520	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 2009, for a grant of service connection for right lower extremity radiculopathy.

2.  Entitlement to service connection for a left rotator cuff strain.

3.  Entitlement to service connection for a facial nerve condition.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a nerve and muscle movement disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1997 to May 2001, to include a tour of temporary duty (TDY) in Saudi Arabia in March 1999.

These matters come before the Board of Veterans' Appeals on appeal from March 2010 and August 2012 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The March 2010 decision denied service connection for facial nerve and left rotator cuff disabilities, and purported to grant service connection for right leg radiculopathy, effective September 22, 2009.  The Board notes that the RO has erroneously identified the effective date as June 9, 2006, in multiple documents, but the corporate record shows that the September 2009 date is the actual effective date on appeal.

In August 2012, the RO denied service connection for CFS and disabilities of the muscles and nerves.  Upon review of the claims file, it appears the nerve and muscle claims both refer to a movement disorder, with tics, jerks, and unusual motions.  A common etiology, based on service in Southwest Asia, is alleged.  They have therefore been combined as a single issue on appeal.

The Veteran and his mother testified at an October 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The possibility of clear and unmistakable error (CUE) has been raised by the record as a result of a May 2006 rating decision which changed the Diagnostic Code assigned for a low back disability.  This matter is discussed further below, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection

With regard to the various claims of service connection, the Veteran requested, and was afforded, both Board and local hearings.  A Decision Review Officer (DRO) took testimony on the appellate issues in September 2015; it appears that as a result of that testimony, the DRO elected to provide additional VA examinations and secure medical opinions.  Unfortunately, the DRO has not taken any action to consider this new evidence in an appellate decision or in a supplemental statement of the case.  The Veteran has not expressly waived such consideration, and automatic waiver provisions do not apply to all of the issues, as some were perfected prior to February 2013.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, the Veteran elected the DRO process, and is entitled to the de novo review of the file and adjudication that process is built around prior to the Board's consideration.  Accordingly, remand is required for due process concerns.

Earlier Effective Date

With regard to the earlier effective date claim, the Veteran alleges that a date prior to that currently assigned for right leg radiculopathy should be granted based on the fact that the low back disability which underlies such has been service-connected since May 2001, and he has had the same symptomatology since service.

However, review of the claims file reveals that in the December 2001 rating decision which granted service connection for the low back disc disease, the radiculopathy actually was service connected as part of the low back, with an effective date of May 7, 2001, the day following separation from service.  The assigned initial 20 percent rating under Code 5293 is in fact based directly upon the right leg neurological symptoms.

Effective September 23, 2002, and again September 26, 2003, the rating criteria applicable to the spine were amended, and changed to expressly allow simultaneous rating of limitations of motion and neurological manifestations.  The Board notes that even prior to these changes, simultaneous ratings were possible so long as distinct manifestations were considered under the applied Codes.  

In any case, in May 2006, the first rating decision considering the evaluation of the low back disability since the amendments was issued.  As Code 5293 no longer existed, the RO changed the applied Code to 5243, for intervertebral disc disease.  However, in then assigning an evaluation, the RO stopped considering the neurological manifestations and solely weighed limitation of motion of the lumbar spine.  This was not, then, merely a change in label; the RO in effect severed service connection for neurological impairments and began rating orthopedic ones.  Murray v. Shinseki, 24 Vet. App. 420 (2011).

Severance is governed by due process rules set forth in 38 C.F.R. § 3.105; these were not followed here.  While the RO did discuss a potential reduction in evaluation of the low back for limitation of motion, it did not address the effective severance of consideration of a whole class of symptoms.  The applied due process is therefore not effective.  In fact, the RO elected to not reduce the low back rating based on limitation of motion in a July 2006 rating; the neurological symptoms were still not considered at that time, however, highlighting the error in application of the due process.

In effect, the Veteran's claim for an earlier effective date is moot, as the earliest possible date of service connection for right leg radiculopathy (the date of separation from service) has already been awarded.  Unfortunately, because of the apparent CUE in the May 2006 rating decision, it is inextricably intertwined with another open claim, and cannot be decided at this time.  Remand is required for the RO to assign proper evaluations for all service-connected low back and related disabilities over the life of the compensation awards.  Only then can the correct issues be identified.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to consider and correct the apparent CUE in the improper severance of service connection for neurological manifestations of a lumbar spine disability in a May 2006 rating decision which changed the applied Diagnostic Code and basis of evaluation.

2.  Return the claims file to the DRO who held the September 2015 local hearing for de novo adjudication of the appeal issues consistent with the DRO program.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






